      Case 4:19-cr-40017-TSH Document 20 Filed 05/16/19 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                    Criminal No.
UNITED STATES OF AMERICA
                                                    Violations:                            V- ^
              V.

                                                    Count One: Conspiracy to Distribute and
(1) DEANA MARTIN and                                Possess with Intent to Distribute 100 Kilogri
(2)TATIANA FRIDKES, a/k/a "Sonya,"                  or More ofMarijuana
                   Defendants
                                                    (21 U.S.C. § 846)

                                                    Count Two: Possession with Intent to
                                                    Distribute 100 Kilograms or More of
                                                    Marijuana; Aidingand Abetting
                                                    (21 U.S.C. §§ 841(a)(1) and (b)(l)(B)(vii); 18
                                                    U.S.C. § 2)

                                                    Counts Three and Five: Money Laundering
                                                    (18 U.S.C. § 1957)

                                                    Count Four: Money Laundering
                                                    (18U.S.C.§ 1956(a)(l)(B)(i))

                                                    Drug Forfeiture Allegation:
                                                    (21 U.S.C. § 853)

                                                    Money Laundering Forfeiture Allegations
                                                    (18 U.S.C. § 982(a)(1))


                                         INDICTMENT


                                         COUNT ONE
                     Conspiracy to Distribute andto Possess with Intent to
                          Distribute 100 Kilograms or More of Marijuana
                                         (21 U.S.C. § 846)

The Grand Jury charges:

       From in or about April 2015 through in or about August 2018, in the District of
Massachusetts, and elsewhere, the defendants,

                                                1
       Case 4:19-cr-40017-TSH Document 20 Filed 05/16/19 Page 2 of 10




                (1) DEANA MARTIN and (2) TATIANA FRIDKES, a/k/a "Sonya,"

conspired with each other and with other persons known and unknown to the Grand Jury, to
knowingly and intentionally distribute and possess with intent todistribute amixture and substance
containing a detectable amount of marijuana, a Schedule I controlled substance, in violation of
Title 21, United States Code, Section 841(a)(1).

       It is further alleged thattheoffense charged in Count One involved 100 kilograms or more

of a mixture and substance containing a detectable amount of marijuana, a Schedule I controlled

substance. Accordingly, Title 21, United StatesCode, Section841(b)(l)(B)(vii) is applicable to

this Count.


       It is further alleged that, with respect to Count One, 100 kilograms or more of a mixture

and substance containing a detectable amount of marijuana, a Schedule I controlled substance,

were reasonably foreseeable by, and are attributable to, (1) DEANA MARTIN and (2) TATIANA

FRIDKES, a/k/a "Sonya." Accordingly, Title 21, United States Code, Section 841(b)(l)(B)(vii)

is applicable to defendants (1) DEANA MARTIN and(2) TATIANA FRIDKES, a/k/a"Sonya."

       All in violation of Title 21, United States Code, Section 846.
       Case 4:19-cr-40017-TSH Document 20 Filed 05/16/19 Page 3 of 10




                                           COUNT TWO
Possession with Intent to Distribute 100 Kilograms orMore of Marijuana; Aiding and Abetting
                  (21 U.S.C. §§ 841(a)(1) and (b)(l)(B)(vii); 18 U.S.C. § 2)


 The Grand Jury further charges:

       On or about August 2,2018, inBoston, inthe District ofMassachusetts, the defendant,
                                   (1)     DEANA MARTIN,

did knowingly and intentionally possess with intent to distribute 100 kilograms or more of a
mixture and substance containing a detectable amount of marijuana, a Schedule I controlled

substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(l)(B)(vii), and

Title 18, United States Code, Section 2.
       Case 4:19-cr-40017-TSH Document 20 Filed 05/16/19 Page 4 of 10




                                          COUNT THREE
                                          Money Laundering
                                          (18U.S.C.§ 1957)

 The Grand Jury further charges:

       On or about March 16,2018, in the Districtof Massachusetts, the defendant,

                                    (1)     DEANA MARTIN,

knowingly engaged and attempted to engage in a monetary transaction in criminally derived

property of a value greater than $10,000, that is,the withdrawal of $345,000, where such

property was derived from specified unlawful activity, that is,conspiracy to distribute and to

possess with intent to distribute marijuana, in violation of Title 21, United States Code, Section

846 as charged in Count One.

       All in violation of Title 18, United States Code, Section 1957.
       Case 4:19-cr-40017-TSH Document 20 Filed 05/16/19 Page 5 of 10




                                          COUNT FOUR
                                       Money Laundering
                                  (18 U.S.C. § 1956(a)(l)(B)(i))

 The Grand Jury further charges:

       On or aboutJune 7,2018, in the District of Massachusetts, the defendant,

                                    (1)    DEANA MARTIN,

conducted and attempted to conduct a financial transaction, to wit, depositing a check for

$270,000 into an account in the name of BICOASTAL EVENTS LLC, knowing that the

property involved in such transaction represented the proceeds ofsome form ofunlawful
activity, and which infact involved the proceeds of specified unlawful activity, that is,

conspiracy todistribute and topossess with intent todistribute marijuana as charged inCount
One, and knowing that the transaction was designed, in whole and in part, to conceal and

disguise the nature, location, source, ownership, and control ofthe proceeds ofspecified
unlawful activity.

       All in violation ofTitle 18,United StatesCode, Section 1956(a)(l)(B)(i).
       Case 4:19-cr-40017-TSH Document 20 Filed 05/16/19 Page 6 of 10




                                           COUNT FIVE
                                          Money Laundering
                                          (18U.S.C.§ 1957)

 The Grand Jury fiirther charges:

       Onor about July9,2018, in the District of Massachusetts, the defendant,

                                    (1)     DEANA MARTIN,

knowingly engaged and attempted to engage in a monetary transaction in criminally derived

property ofa value greater than $10,000, that is, the withdrawal of$42,253.44, where such
property was derived from specified unlawful activity, that is, conspiracy to distribute and to
possess with intent to distribute marijuana, inviolation of Title 21, United States Code, Section

846 as charged in Count One.

       All in violation of Title 18, United States Code, Section 1957.
      Case 4:19-cr-40017-TSH Document 20 Filed 05/16/19 Page 7 of 10




                             DRUG FORFEITURE ALLEGATION
                                         (21 U.S.C. § 853)

       The Grand Jury further finds that:

        1.    Uponconviction of one or more of the offenses in violation of Title 21, United

States Code, Section 846 or 841, set forth in Counts One and Two of this Indictment, the

defendants,

              (1) DEANA MARTIN and (2) TATIANA FRIDKES, a/k/a "Sonya,"

shall forfeit to the United States, pursuant to Title 21, United States Code, Section 853, any

propertyconstituting, or derived from, any proceedsobtained, directly or indirectly, as a result

of such offenses; and any property used, or intended to be used, in any manner or part, to

commit, or to facilitate the commissionof, such offenses. The property to be forfeited

includes, but is not limited to, the following asset:

              a. the real property located at 1421 Canton Avenue, Milton, Massachusetts,

                   including all buildings, appurtenances, and improvements thereon, more

                   particularly described in a Quitclaim Deedrecorded in Book23583, Page 582

                   at the Norfolk Registry of Deeds.


        2.     If any of the propertydescribedin Paragraph 1, above, as being forfeitable

pursuant to Title 21, United States Code, Section 853, as a resultof any act or omission ofeither

defendant ~

               a. cannot be located upon the exercise of due diligence;

               b. has been transferred or sold to, or deposited with, a third party;

               c. has been placed beyond the jurisdiction of the Court;

               d. has been substantially diminished in value; or
                                                  7
       Case 4:19-cr-40017-TSH Document 20 Filed 05/16/19 Page 8 of 10




               e. has been commingled with other property which cannot be divided without
                   difficulty;

it is the intention of theUnited States, pursuant to Title 21, United States Code, Section 853(p),

to seekforfeiture of any other property of the defendant up to the value of theproperty described

in Paragraph 1 above.

       All pursuant to Title 21, United States Code, Section 853.
      Case 4:19-cr-40017-TSH Document 20 Filed 05/16/19 Page 9 of 10




                    MONEY LAUNDERINCf FORFEITURE ALLEGATION
                                      (18 U.S.C. § 982(a)(1))

       The Grand Jury further finds that:

      1.      Upon conviction ofone ormore ofthe offenses in violation ofTitle 18, United
States Code, Section 1956, or 1957, set forth inCounts Three through Five ofthis Indictment,
the defendant,

                                       (l)DEANA MARTIN

shall forfeit to the United States, pursuant toTitle 18, United States Code, Section 982(a)(1),
any property, real or personal, involved in such offenses, and any property traceable to such
property. The property to be forfeited includes, but is not limited to, the following:
                 a. the real property located at 1421 Canton Avenue, Milton, Massachusetts,
                    including allbuildings, appurtenances, and improvements thereon, more
                    particularly described in aQuitclaim Deed recorded in Book 23583, Page 582
                    at the NorfolkRegistry of Deeds.

       2.        Ifany ofthe property described in Paragraph 1, above, as being forfeitable
pursuant to Title 18, United States Code, Section 982(a)(1), as aresult ofany act or omission of
the defendant —

                 a. cannot be located upon theexercise of duediligence;

                 b. has beentransferred or sold to, or deposited with, a third party;

                 c. has beenplaced beyond thejurisdiction of the Court;

                 d. has been substantially diminished in value; or

                 e. has been commingled with other property which cannot bedivided without
                     difficulty;
       Case 4:19-cr-40017-TSH Document 20 Filed 05/16/19 Page 10 of 10




it is the intention of the United States, pursuant to Title 18, United States Code, Section 982(b),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant upto the value of the property described in Paragraph 1above.

       Allpursuant to Title 18,United States Code, Section 982(a)(1).



                                                       A TRUE BILL




                                                       FOREPERSON




WILLIAM F. ABELY
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF MASSACHUSETTS



District of Massachusetts: MAY 16,2019
Returned into the District Court by the Grand Jurors and filed



                                                       DEPUTY CLERK




                                                  10
